
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


AXCELIS TECHNOLOGIES, INC.

EXECUTIVE SEPARATION AGREEMENT


        THIS EXECUTIVE SEPARATION AGREEMENT, dated as of October 18, 2007, is
made by and between Axcelis Technologies, Inc. (hereinafter referred to as the
"Company") and Mark J. Namaroff (hereinafter referred to as "Executive"). In
consideration of the mutual covenants contained herein, the parties agree as
follows:

        1.    Termination Date.    Executive's employment with the Company will
terminate on November 9, 2007 (the "Termination Date"). As described in
Section 2, Executive will receive the separation pay and benefits under this
Agreement. Prior to the Termination Date, the Executive shall cooperate with the
reasonable requests of the Company to support the transition of the Executive's
duties to other Company personnel.

        2.    Termination Compensation.    

        2.1.    Separation Pay.    The Company will make the following lump sum
payments to the Executive:

        (a)   within 30 days of the Termination Date (or Executive's date of
execution of this Agreement, whichever is later), an amount equal to $15,000,
less legally required payroll tax deductions; and

        (b)   not later than January 18, 2008, an amount equal to $138,750.48,
less legally required payroll tax deductions,

totaling $153,750.48, which equals 39 weeks of the Executive's base pay at the
rate of $3,942.32 per week.

        2.2.    Axcelis Time Management (ATM).    After the Termination Date,
Executive will receive a lump sum amount for his accrued ATM balance, if any.
Overdrawn ATM time will be deducted from Executive's final paycheck.

        2.3.    COBRA Payments.    If Executive elects to continue health
coverage under the Company's health plan in accordance with the continuation
requirements of COBRA, the Company will pay for the full cost of such coverage
until the earlier of (i) the date Executive begins full-time employment or
full-time self-employment; or (ii) the end of the ninth month after the Date of
Termination.

        2.4.    Benefits.    Detailed information on the impact of Executive's
separation on Company-provided benefits is set forth on Attachment A which is
attached hereto and incorporated herein.

        2.5.    Transition Assistance.    During the period from the Date of
Termination until the date 6 (six) months after the Date of Termination (the
"Transition Period"), the following provisions will apply:

        (a)   Laptop Computer.    The Company agrees to allow the Executive to
retain the laptop computer used by him.

        (b)   Email.    The Company agrees to allow Executive to maintain email
on the Company's server until the earlier of the end of the Transition Period or
the date on which Executive commences other employment.

        (c)   Cell Phone.    The Company agrees to assign to the Executive the
mobile phone owned by the Company and used by the Executive as of the Date of
Termination and pay the Executive a lump sum amount to cover six months' of cell
phone premiums at the Executive's plan level (but not more than $99 per month).

--------------------------------------------------------------------------------



        (d)   Outplacement.    At the request of Executive, the Company will pay
up to $12,500 for an outplacement service for services rendered in assisting
Executive in locating other employment, provided such payments are contingent
upon Executive's cooperation with the outplacement service and upon active
efforts by Executive to locate another position.

        2.6.    Extension of Exercisability of Stock Options.    The
Compensation Committee of the Board of Directors has resolved, in accordance
with Section 6.03(d) of the 2000 Stock Plan, to extend the exercisability of the
vested non-qualified stock options held by the Executive as set forth on
Schedule 1 hereto to the earlier of (A) the expiration date of the stock option
as set forth on Schedule 1 or (B) November 9, 2008, which is the first
anniversary of the Executive's termination of employment.

        3.    Executive Acknowledgement of Compensation.    The Executive
acknowledges that in exchange for entering into this Agreement the Executive has
received good, sufficient and valuable consideration in excess of that to which
the Executive would otherwise have been entitled in the absence of this
Agreement. The Executive acknowledges that the Executive has been paid in full
for any and all wages, including accrued unused vacation pay. Unless otherwise
provided for expressly in this Agreement, all other benefits have ceased as of
the Termination Date.

        4.    Effect of Breach on Compensation.    The Executive agrees that the
compensation and benefits contained in this Agreement and which flow to the
Executive from the Company are subject to termination, reduction or cancellation
in the event that the Executive takes any action or engages in any conduct
deemed by the Company to be in violation of this Agreement, provided however,
that prior to any such termination, the Company will notify the Executive of the
particular concern and provide the Executive with a reasonable opportunity to
cure.

        5.    Executive Obligations.    

        5.1.    Return of Property.    The Executive shall return all papers,
files, documents, computers, reference guides, equipment, keys, identification,
credit cards, software, computer access codes, disks and institutional manuals,
or other property belonging to the Company within one week after the Termination
Date; provided the Executive shall return the laptop computer referenced in
Section 2 above not later than the end of the Transition Period. The Executive
shall not retain any copies, duplicates, reproductions or excerpts of any of the
Company's property. The Executive may retain copies of all agreements between
the Executive and the Company and other documents relating to his personal
performance.

        5.2.    Nondisclosure of Confidential Information.    During the course
of the Executive's employment with the Company, the Executive has become
acquainted with and/or developed confidential information belonging to the
Company and its customers. The Executive agrees not to use or to disclose to any
person or entity any confidential information of the Company or of any past or
present customer of the Company, including but not limited to financial data or
projections, customer lists, projects, economic information, systems, plans,
methods, procedures, operations, techniques, know-how, trade secrets or
merchandising or marketing strategies. In addition, Executive shall continue to
be bound by the terms of Employee Invention Assignment, and Confidentiality
Agreement, which the Executive executed in connection with his employment. That
Agreement is affixed hereto and incorporated by reference as Attachment B. The
provisions of this section 5.2 shall not apply to any such confidential
information that is (a) presently publicly available or a matter of public
knowledge or public domain generally without breach of this Agreement, or
(b) lawfully received by the Executive from a third party who is or was not
bound in any confidential relationship to the Company, or (c) required to be
disclosed by the Executive pursuant to judicial or government order, provided
the Executive shall give the Company reasonable notice prior to such disclosure
and shall comply with any applicable protective order.

2

--------------------------------------------------------------------------------



        5.3.    Nondisparagement.    Provided the Executive is not in breach of
his obligations under this Agreement, the Company agrees not to disparage or
make negative statements about the Executive. The Executive agrees not to
disparage or make negative statements about the Company or any of its officers,
directors, agents, employees, successors and assigns.

        5.4.    Non-Compete and Non-Solicitation.    The Executive hereby agrees
with the Company that for a period of 12 months following the Termination Date:

        (a)   The Executive shall not, without the prior written consent of the
Chief Executive Officer of the Company, directly or indirectly, engage in, be
employed by, act as a consultant or advisor to, be a director, officer, owner or
partner of, or acquire an interest in, any business engaged in manufacturing
implant or dry strip semiconductor processing systems (a "competitive
business"), nor directly or indirectly have any interest in, own, manage,
operate, control, be connected with as a stockholder, lender, joint venturer,
officer, employee, partner or consultant, or otherwise engage, invest or
participate in any competitive business; provided, however, that nothing
contained in this Section 5.4 shall prevent the Executive from investing or
trading in publicly traded stocks, bonds, commodities or securities or in real
estate or other forms of investment for Executive's own account and benefit
(directly or indirectly);

        (b)   The Executive shall not actively solicit any employee of the
Company or any of its subsidiaries or affiliates to leave the employment
thereof; and the Executive shall not enter onto Company property without prior
written consent from the Chief Executive Officer of the Company or other
executive officer of the Company;

        (c)   The Executive shall not induce or attempt to induce any customer,
supplier, licensor, licensee or other individual, corporation or business
organization having a business relationship with the Company or its subsidiaries
or affiliates to cease doing business with the Company or its subsidiaries or
affiliates or in any way interfere with the relationship between any such
customer, supplier, licensor, licensee or other individual, corporation or
business organization and the Company or its subsidiaries or affiliates.
Solicitation of customers for the purposes of this obligation refers to existing
and/or contemplated products as of the time of this Agreement;

        (d)   The applicable time periods set forth in this Section 5.4 shall be
extended by the time of any breach by the Executive of any terms of this
Agreement;

        (e)   The provisions of Section 5.4 contain the sole and exclusive
obligations of the Executive with respect to non-competition and
non-solicitation other than those provided by law, if any; and

        (f)    The Company acknowledges that negotiations or discussions between
or among Executive and any third party about prospective employment, business
ventures, or other opportunities shall not, alone, constitute a breach of
Section 5.4(a) of this Agreement.

        5.5.    Resignations from Corporate Office.    Not later than the
Termination Date, the Executive will execute and deliver to the Company his
resignation as a Senior Vice President of the Company and any subsidiaries of
the Company, attached here to as Attachment C. Executive expressly acknowledges
that the compensation payable to Executive under this Agreement is in full
satisfaction of any compensation due to him in connection with his corporate
positions described in this Section 5.5. It is understood that the force and
effect of Attachment C arises exclusively in the context of, and as part of,
this Agreement.

        5.6.    Cooperation.    The Executive will cooperate fully with the
Company in its defense of or other participation in any administrative, judicial
or other proceeding arising from any charge, complaint or other action which has
been or may be filed against the Company and with respect to

3

--------------------------------------------------------------------------------






which Executive has knowledge, provided, however, that the Company will pay all
reasonable costs associated with such cooperation, including compensation for
the Executive's time at the Executive's usual, and reasonable, rate. The
Executive agrees to be responsive to requests for information related to the
smooth transition of a successor to his position.

        6.    SEC Reporting and Applicability of the Company's Insider Trading
Policy.    

        6.1.    Rule 144.    For the purposes of Rule 144 promulgated by the
Securities Exchange Commission, the Executive shall cease to be an "affiliate"
of the Company on the Termination Date.

        6.2.    Section 16 Reporting.    The Executive shall cease to be a
reporting person under the Securities Exchange Act of 1934, as amended, as of
the Termination Date, provided however, the Executive must file a Form 4 with
the SEC to report any purchase, sale, or option exercise after the Termination
Date if the transaction occurs within six months following a Form 4 transaction
going the opposite way (e.g., sale vs. purchase) prior to the Termination Date.

        7.    Insider Trading Policy.    Assuming the Executive does not acquire
material non-public information after the Termination Date, beginning on the
date two trading days after the Company's public announcement of its earnings
for the fiscal quarter ending after the Termination Date, the Executive will no
longer be subject to restrictions on trading arising under the Company's insider
trading policy.

        8.    General Release and Covenant Not to Sue.    

        8.1.    Release.    In consideration of the Company's covenants in this
Agreement, the Executive hereby releases and discharges the Company and its
officers, directors, agents, employees, successors and assigns ("Released
Parties") from any and all claims by the Executive arising before the signing of
this Agreement, including all claims arising out of the Executive's employment
with the Company or the termination thereof (except (1) those relating to
performance of this Agreement and (2) the Company's obligations under the
Indemnification Agreement between the Executive and the Company dated May 12,
2005, a copy of which is attached hereto as Attachment D (the "Indemnification
Agreement")) and claims arising under common law and claims arising under
federal or state labor and employment laws and laws prohibiting discrimination
on the basis of age, sex, race, national origin or disability. The laws referred
to in the preceding sentence include Title VII of the Civil Rights Act of 1964,
as amended; the Equal Pay Act of 1963, as amended; the Age Discrimination in
Employment Act of 1967 (ADEA), as amended; the Fair Labor Standards Act of 1938,
as amended; the Americans With Disabilities Act of 1990, as amended; the
Rehabilitation Act of 1973, as amended; the Family and Medical Leave Act of
1993, as amended; Chapter 151B of the Massachusetts General Laws, Chapter 149 of
the Massachusetts General Laws; the Massachusetts Civil Rights Act and the
Massachusetts Equal Rights Law; the Worker Adjustment and Retraining
Notification ("WARN") Act; Maryland Ann. Code Article 100 Sections 88-94, and
Maryland Ann. Code Article 49B, Sections 1 et seq; or any other state or federal
law, order, public policy or regulation affecting or relating to the rights
and/or claims of employees. Nothing in this Agreement shall be construed to be a
release of certain ADEA and Title VII rights that is not allowed by law, except
that the Executive waives and shall not accept any damages from any such claims.

        8.2.    Covenant Not to Sue.    The Executive represents and warrants
that he has not filed any complaints, charges, or claims for relief against the
Released Parties with any local, state or federal court or administrative
agency. The Executive agrees and covenants not to sue or bring any claims or
charges against the Released Parties with respect to any matters arising out of
or relating to the Executive's employment with or separation from the Company,
other than enforcement of the terms of this Agreement or the Indemnification
Agreement. In the event that the Executive

4

--------------------------------------------------------------------------------






institutes any such action, that claim shall be dismissed upon presentation of
this Agreement and he shall reimburse the Company for all legal fees and
expenses incurred in defending such claim and obtaining its dismissal.

        8.3.    No Implied Admission.    It is understood and agreed that this
Agreement does not constitute any admission by the Company that any action taken
with respect to the Executive was unlawful or wrongful, or that such action
constituted a breach of contract or violated any federal or state law, policy,
rule or regulation.

        9.    Compliance with Federal Older Workers Benefit Protection Act of
1990.    

        9.1.    Time To Consider Agreement.    The Executive acknowledges that
he has been advised in writing to consult with an attorney and has had ample
opportunity to consult with and review this Agreement with an attorney of his
choice, and has been given a period of at least forty-five (45) days within
which to consider whether to sign this Agreement. If the Executive has signed
this Agreement prior to the end of this forty-five (45) day period, he
represents that he has done so knowingly and voluntarily.

        9.2.    Revocation Right.    It is agreed and understood that for a
period of seven (7) days following the execution of this Agreement, which period
shall end at 5:00 p.m. on the seventh day following the date of execution by the
Executive, he may revoke this Agreement. This Agreement will not become
effective until this revocation period has expired. This seven (7) day
revocation period cannot be shortened by agreement of the parties or by any
other means.

        10.    Miscellaneous.    

        10.1.    Availability of Equitable Remedies.    The Executive agrees and
warrants that the covenants contained herein are reasonable, that valid
consideration has been and will be received therefor and that the agreements set
forth herein are the result of arms-length negotiations between the parties
hereto. The Executive recognizes and acknowledges that the provisions of
Section 5 are vitally important to the continuing welfare of the Company, and
its subsidiaries and affiliates, and that money damages constitute a totally
inadequate remedy for any violation thereof. Accordingly, in the event of any
such violation by the Executive, the Company, and its subsidiaries and
affiliates, in addition to any other remedies they may have, shall have the
right to institute and maintain a proceeding to compel specific performance
thereof or to obtain an injunction restraining any action by the Executive in
violation of Section 5.

        10.2.    Severability.    In the event that any provision of this
Agreement is found by a court, arbitrator or other tribunal to be illegal,
invalid or unenforceable, then such provision shall not be voided, but shall be
enforced to the maximum extent permissible under applicable law, and the
remainder of this Agreement shall remain in full force and effect.

        10.3.    Entire Agreement.    This Agreement and its Exhibits
constitutes the entire agreement between the parties about or relating to the
Executive's termination of employment from the Company, or the Company's
obligations to the Executive with respect to his termination and fully
supersedes any and all prior agreements (including but not limited to the Change
of Control Agreement between the Company and the Executive dated May 12, 2005)
or understanding between the parties, other than the Indemification Agreement.
The Company represents and warrants that there has been no Change of Control as
defined in the above-mentioned Change of Control Agreement prior to the date
hereof and that no Change of Control transaction is contemplated by the Company
as of the date hereof. Upon execution of this Agreement, the obligations of the
Executive and the Company relating to the Executive's employment by the Company
will arise solely and exclusively out of this Agreement and the Indemnification
Agreement.

5

--------------------------------------------------------------------------------



        10.4.    Binding Benefit.    This Agreement shall be binding on the
parties and upon their heirs, administrators, representatives, executors,
successors and assigns and shall inure to their benefit and to that of their
heirs, administrators, representatives, executors, successors and assigns.

        10.5.    Amendments.    This Agreement may not be altered, amended or
modified, except by a further written document signed by the Executive and the
Company.

        10.6.    Governing Law.    This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts, without regard to or application of
choice-of-law rules or principles.

        10.7.    Limitations on Recovery.    In the event that the Executive
institutes legal proceedings to enforce this Agreement, he agrees that the sole
remedy available shall be enforcement of the terms of this Agreement and/or a
claim for damages resulting from the breach of this Agreement, but that under no
circumstances shall the Executive be entitled to receive or collect any damages
for claims that Executive has released under this Agreement.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first set forth above.

    AXCELIS TECHNOLOGIES, INC.
 
 
By:
 
/s/  LYNNETTE C. FALLON      

--------------------------------------------------------------------------------

    Title:    
 
 
/s/  MARK J. NAMAROFF      

--------------------------------------------------------------------------------

Mark J. Namaroff

Attachments

Schedule 1   Mark J. Namaroff Non-Qualified Stock Options
Attachment A
 
Benefits After Termination Date Attachment B   Employee Invention Assignment and
Confidentiality Agreement Attachment C   Resignation from Office Attachment D  
Indemnification Agreement dated May 12, 2005

7

--------------------------------------------------------------------------------



Schedule 1

Mark J. Namaroff Non-Qualified Stock Options

Award Date

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  % Vested

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

1/27/1998   $ 10.44   3,388   100 % 1/27/2008
7/10/2000
 
$
22.00
 
4,625
 
100
%
7/10/2010
6/2/2001
 
$
15.38
 
10,000
 
100
%
6/2/2012
7/30/2001
 
$
14.10
 
6,500
 
100
%
7/31/2011
2/4/2002
 
$
13.20
 
6,500
 
100
%
7/31/2011
6/21/2002
 
$
10.28
 
6,000
 
100
%
6/21/2012
12/20/2002
 
$
5.85
 
6,000
 
100
%
6/21/2012
1/2/2003
 
$
5.83
 
5,000
 
100
%
1/2/2013
5/1/2003
 
$
5.70
 
6,000
 
100
%
5/1/2013
11/3/2002
 
$
11.48
 
6,000
 
100
%
5/1/2013
6/25/2004
 
$
11.87
 
6,250
 
100
%
6/25/2014
12/27/2004
 
$
7.97
 
6,250
 
75
%
6/25/2014

8

--------------------------------------------------------------------------------



Attachments A and B are omitted because the content of those attachments is
post-termination benefits and obligations applicable to all U.S. employees of
the Company.

9

--------------------------------------------------------------------------------



Attachment C

LETTER OF RESIGNATION


    November 9, 2007

To: The Board of Directors of Axcelis Technologies, Inc.
108 Cherry Hill Drive
Beverly, MA 01982

Dear Sirs:

        Please accept tender of my resignation from the office of Senior Vice
President, Strategic Marketing effective immediately.

    Very truly yours,
 
 
/s/  MARK J. NAMAROFF      

--------------------------------------------------------------------------------

Mark J. Namaroff

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



AXCELIS TECHNOLOGIES, INC. EXECUTIVE SEPARATION AGREEMENT
LETTER OF RESIGNATION
